[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff appeals from the decision of the defendant Commission which granted approval of the coastal site plan filed by Gary Friedlaender et al.
The hearing was held on November 17, 1998. As an abutting owner, the plaintiff is found to be aggrieved.
The Coastal Management Act delegates the administration of the state-wide policy of planned coastal development to local agencies charged with responsibility of zoning and planning decisions. See General Statutes §§ 22a-105, 22a-106. The act envisages a single review process, during which proposals for development within the coastal boundary will simultaneously be CT Page 3143 reviewed for compliance with local zoning requirements and for consistency with the policies of planned coastal management. General Statutes § 22a-109. Vartuli v. Sotire, 192. Conn. 353, 358.
The court having heard the parties, and it appears the matter should be dismissed, it is therefore dismissed.
Robert P. Burns Judge Trial Referee.